Per Curiam,
The complaint of the appellant is that the court below failed to take the case from the jury. As the deceased child was barely six years of age, no question arose as to its contributory negligence, and the sole question was as to the negligence of the defendant in the operation of its car. It was running on Jefferson avenue, in the town of Washington, and the motorman had a clear and unobstructed view of that avenue for a distance of one thousand feet as he approached the point of collision. There was testimony that the car was running at an undue and dangerous rate of speed, and, under all the evidence, it was for the jury to say whether the collision was due to the negligence of the motorman in running his car too rapidly or in not carefully looking ahead of him as the unfortunate child started to cross over Jefferson avenue before the car had reached intersecting Hall avenue. Both assignments are overruled and the judgment is affirmed.